Per Curiam.
Respondent was admitted to practice by this Court in 2005 and maintains an office for the practice of law in the City of Hudson, Columbia County.
Respondent has failed to comply with a subpoena duces tecum, dated September 4, 2014, which directed him to appear on September 17, 2014 for an examination under oath by petitioner and produce files relevant to a pending complaint against him. Respondent has further failed to reply to petitioner’s *1234instant motion seeking to indefinitely suspend him from the practice of law pending his compliance with the subpoena (see Rules of App Div, 3d Dept [22 NYCRR] § 806.4 [b]). Under the circumstances, we grant petitioner’s motion and suspend respondent from the practice of law, effective 20 days from the date of this decision, pending his full compliance with the subpoena and until further order of this Court (see e.g. Matter of Nichols, 116 AD3d 1221 [2014]; Matter of McCormick, 75 AD3d 1049, 1050 [2010]; Matter of Ashe, 300 AD2d 737, 738 [2002]).
McCarthy, J.E, Rose, Lynch and Clark, JJ., concur.
Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from the practice of law, effective 20 days from the date of this decision, pending his full compliance with the subpoena duces tecum dated September 4, 2014, and until further order of this Court; and it is further ordered that, for the period of suspension, respondent is commanded to continue to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority; or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see Rules of the App Div, 3d Dept [22 NYCRR] § 806.9).